Case 9:20-cv-80993-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NUMBER: ____________________

 TIMOTHY O’BRYAN,

                Plaintiff,

 vs.

 JOE TAYLOR RESTORATION, INC., a Florida
 Corporation, AARON GETTY, individually,
 KAREN RADEWICZ, individually, and
 GLENDA GALARZA, individually

             Defendants.
 ______________________________________/

                                          COMPLAINT

        COMES NOW, Plaintiff, TIMOTHY O’BRYAN, by and through his undersigned

 counsel, and sues the Defendants, JOE TAYLOR RESTORATION, INC. (“JTR”), AARON

 GETTY (“Mr. Getty”), KAREN RADEWICZ (“Ms. Radewicz”), and GLENDA GALARZA

 (“Ms. Galarza”) (hereinafter collectively referred to as “Defendants”), and alleges as follows:

                                        INTRODUCTION

        1.      This is a proceeding for damages to redress the deprivation of rights secured to

 the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”), as

 temporarily modified pursuant to the Families First Coronavirus Response Act (“FFCRA”),

 Public Law 116-127.

                                 JURISDICTION AND VENUE

        2.      The Court has jurisdiction over their controversy based upon the FMLA and

 FFCRA, and venue is proper as all acts described herein occurred within this judicial district.




                                                  1
Case 9:20-cv-80993-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 6



                                               PARTIES

         3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

 juris, and an employee of the Defendant.

         4.      At all times material hereto, the Plaintiff was an employee and member of a

 protected class within the meaning of the FMLA as temporarily modified by the FFCRA.

         5.      At all times material hereto, JTR was a Florida Corporation doing business and

 services in this judicial district, was the former employer of the Plaintiff, and is an employer as

 defined by the FMLA as temporarily modified by the FFCRA.

         6.      At all times material hereto, Mr. Getty was the Vice-President of JTR, and acted

 directly in the interests of JTR in relation to the Plaintiff, exercised the requisite legal control and

 otherwise administered the illegal acts as described herein on behalf of JTR, and is an employer

 as defined by the FMLA as temporarily modified by the FFCRA.

         7.      At all times material hereto, Ms. Radewicz was the Director of Operations and

 HR of JTR, and acted directly in the interests of JTR in relation to the Plaintiff, exercised the

 requisite legal control and otherwise administered the illegal acts as described herein on behalf of

 JTR, and is an employer as defined by the FMLA as temporarily modified by the FFCRA.

         8.      At all times material hereto, Ms. Galarza was a supervisor of JTR, and acted

 directly in the interests of JTR in relation to the Plaintiff, exercised the requisite legal control and

 otherwise administered the illegal acts as described herein on behalf of JTR, and is an employer

 as defined by the FMLA as temporarily modified by the FFCRA.

                                     STATEMENT OF FACTS

         9.      The Plaintiff was an employee for the Defendant since January 18, 2018 as a

 mold and fire technician.




                                                    2
Case 9:20-cv-80993-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 6



         10.       During Plaintiff’s employment, he was a satisfactory employee.

         11.       However, Plaintiff began feeling ill on or about March 30, 2020 and was

 coughing, which he promptly reported to Ms. Galarza.

         12.       Given he was exhibiting symptoms of COVID-19, on April 1, 2020, Ms. Galarza

 and Ms. Radewicz informed Plaintiff to stay home and complete two health forms for leave,

 which Plaintiff promptly returned the next day.

         13.       Thus, Plaintiff was to quarantine for a period of 14 days (i.e. April 15, 2020).

         14.       On April 3, 2020, the FFCRA became law, for which Plaintiff was to receive two

 weeks (up to 80 hours) of paid sick leave at his regular rate of pay since he was unable to work

 because he was experiencing COVID-19 symptoms.

         15.       Plaintiff was, however, not paid for this time pursuant to the FFCRA.

         16.       On April 13, Plaintiff asked Ms. Galarza if he was able to return on April 15,

 2020 as he needed to get back to work and collect income since he was not being paid pursuant

 to the FFCRA.

         13.       Ms. Radewicz informed Plaintiff to provide a doctors note that he was able to

 return to work.

         14.       Plaintiff subsequently obtained a doctors note on April 14, 2020 that indicated he

 had self-quarantined due to a fever he experienced, but could return to work as it had been 14

 days.

         15.       Defendants would not accept Plaintiff’s doctors note and informed him to provide

 a doctors note indicating that he was not specifically contagious for COVID-19, to which

 Plaintiff said he would see what he could get.




                                                     3
Case 9:20-cv-80993-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 6



        16.     On April 16, 2020, Plaintiff informed Ms. Radewicz and Ms. Galarza that he was

 getting tested for COVID-19 the following day (Friday, April 17, 2020).

        17.     The next business day after Plaintiff’s COVID-19 test (Monday, April 20, 2020),

 and while Plaintiff’s test results were still pending, Mr. Getty, Ms. Radewicz, and Ms. Galarza

 called Plaintiff and informed him that he was terminated.

        18.     Plaintiff obtained his test results after he was terminated, which in fact, confirmed

 that he was positive for COVID-19.

                                              COUNT I

                       FFCRA INTERFERENCE- ALL DEFENDANTS

        19.     The Plaintiff incorporates by reference paragraphs 1-18 herein.

        20.     At all times material to this lawsuit, the Plaintiff was entitled to benefits afforded

 under the FMLA as temporarily modified by the FFCRA.

        21.     The Defendants unlawfully interfered with the Plaintiff’s exercise of his FFCRA

 rights by denying him benefits that he was afforded.

        22.     As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA as temporarily modified by the FFCRA.

        23.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA as temporarily modified by the

 FFCRA.

        WHEREFORE, the Plaintiff, TIMOTHY O’BRYAN, requests that judgment be entered

 against the Defendants for all damages recoverable under the FMLA as temporarily modified by




                                                   4
Case 9:20-cv-80993-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 6



 the FFCRA, in addition to all litigation expenses and costs, including attorneys’ fees and any

 other lawful and equitable relief this Court deems to be just and proper.

                                             COUNT II

                        FFCRA RETALIATION- ALL DEFENDANTS

        24.     The Plaintiff incorporates by reference paragraphs 1-18 herein.

        25.     At all times material to this lawsuit, the Plaintiff sought benefits afforded under

 the FMLA as temporarily modified by the FFCRA.

        26.     As a result of this exercise of the benefits afforded under the FMLA as

 temporarily modified by the FFCRA, the Defendants intentionally, willfully and unlawfully

 retaliated against the Plaintiff by terminating his employment.

        27.     That the Defendants’ decision to adversely affect the Plaintiff was both connected

 to, and in response to the Plaintiff’s need for benefits under the FMLA as temporarily modified

 by the FFCRA.

        28.     As a direct and proximate result of the Defendants’ unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA as temporarily modified by the FFCRA.

        29.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA as temporarily modified by the

 FFCRA.

        WHEREFORE, the Plaintiff, TIMOTHY O’BRYAN, requests that judgment be entered

 against the Defendants for all damages recoverable under the FMLA as temporarily modified by

 the FFCRA, in addition to all litigation expenses and costs, including attorneys’ fees and any

 other lawful and equitable relief this Court deems to be just and proper.




                                                  5
Case 9:20-cv-80993-WPD Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 6



                                   DEMAND FOR JURY TRIAL
    The Plaintiff demands a jury trial.


       Dated: June 23, 2020.              Respectfully submitted,

                                          Law Offices of Levy & Levy, P.A.
                                          1000 Sawgrass Corporate Parkway
                                          Suite 588
                                          Sunrise, Florida 33323
                                          Telephone: (954) 763-5722
                                          Facsimile: (954) 763-5723
                                          Email: chad@levylevylaw.com
                                          Service Email: assistant@levylevylaw.com
                                          Counsel for Plaintiff

                                          /s/ Chad Levy
                                          CHAD E. LEVY, ESQ.
                                          F.B.N.: 0851701
                                          DAVID M. COZAD, ESQ.
                                          F.B.N.: 333920




                                             6
